Citation Nr: 0031970	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for cancer of the throat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
February 1946, May 1947 to May 1950, and August 1950 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Fort Harrison, 
Montana.


FINDINGS OF FACT

1.  The veteran had more than 27 years of active military 
service, including service during World War II, the Korean 
Conflict, and the Vietnam war, and his decorations include 
the Purple Heart and the Combat Infantryman's Badge.

2.  The veteran relates that he was responsible for 
dispensing Agent Orange from an airplane during his service 
in Vietnam; much of his smoking history occurred while he was 
on active military service.

3.  The only medical evidence of record regarding the origin 
of the cancer of the veteran's throat attributes the cancer 
to an incident of his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the cancer of the veteran's throat is of service origin.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131; (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases enumerated in either 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e), the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164, 168 (1999).  
The diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents 
enumerated at 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e), 
consist of chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  With regard to the skin 
diseases, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (1999).

Factual Background.  The veteran's DD Form 214 reflects that 
he served on active duty in the Republic of Vietnam from June 
1970 to March 1971.  It also shows that he was awarded the 
Vietnam Service Medal.

The veteran's service medical record are negative for any 
report of finding of cancer of the throat.  His May 1972 
retirement medical examination shows that clinical 
evaluations of his mouth and throat revealed normal findings.

On VA medical examination in May 1973, clinical evaluations 
of the veteran's mouth and throat revealed normal findings.

A March 1986 VA hospital report does not include any report 
or finding that the veteran had cancer of the pharynx.

VA outpatient treatment records do not show that the veteran 
was treated for cancer of the pharynx from December 1988 to 
February 1989.

Another VA hospital report shows that the veteran was 
admitted for six days in December 1993 to treat pain and 
swelling in his right knee calf.  However, when he was 
discharged, one of the diagnosis was status post head and 
neck surgery with right neck dissection and radiation therapy 
for carcinoma of the throat and tongue.

In May 1998, a July 1996 letter from the Department of the 
Army, Fitzsimons Army Medical Center, to the veteran, was 
associated with the claims folder.  In his letter, the 
veteran was advised that the Fitzsimons Army Medical Center 
was being closed and that his tumor Registry record was being 
shipped to the U.S. Air Force Academy Hospital at the U.S. 
Air Force Academy in Colorado.

In June 1998, the RO sent a request for the veteran's medical 
records to the U.S. Air Force Academy Hospital at the U.S. 
Air Force Academy.  In a letter dated later that month, the 
U.S. Air Force Academy Hospital indicated that the veteran 
was not registered in its Tumor Registry.  It then asked the 
RO to forward the veteran's social security number so that it 
could trace his place of diagnosis and treatment.

On VA medical examination in July 1998, the veteran reported 
that, in about 1991, he underwent an operation for tongue and 
throat cancer at the Fitzsimons Army Medical Center.  He also 
reported that he was exposed to Agent Orange in Vietnam, and 
that he had been responsible for dispensing Agent Orange from 
an airplane during his service there.  He indicated that he 
had been a smoker, but that he quit in 1991  On examination, 
the veteran spoke with a husky voice and had extreme 
difficulty swallowing.  His oropharynx showed surgical 
changes and part of his tongue and the teeth on the right 
side of his mouth had been removed.  He also had surgical 
changes on the right side of his pharynx.  The assessment was 
that the veteran had throat and tongue cancer.  It was noted 
that the cause of this cancer was unknown, but that 
contributing factors were the veteran's smoking history and 
his exposure to Agent Orange.  The examiner then reported 
that it was more likely than not that Agent Orange 
contributed to the veteran's throat and tongue cancer.

A January 1999 VA outpatient treatment record includes a 
notation that the veteran's carcinoma of the lateral tongue 
was treated with a local excision in 1992.  It was also noted 
that an examination of his oral cavity and the base of his 
tongue did not show any signs of recurrence.

In April 1999, the RO sent a request for the veteran's 
medical records to the U.S. Air Force Academy Hospital.  In 
May 1999, the U.S. Air Force Academy Hospital responded that 
it did not have any medical records of the veteran.

In April 2000, the RO sent another request for the veteran's 
medical records to the U.S. Air Force Academy Hospital.  
Later that month, the U.S. Air Force Academy Hospital 
responded that it had no medical records of the veteran and 
that he was not in its computer system.




Analysis.  The veteran contends that he has cancer of the 
pharynx which was incurred as a result of exposure to Agent 
Orange during his period of service in Vietnam.  His service 
record reflects that he served in Vietnam and the July 1998 
VA examination report includes a diagnosis of throat and 
tongue cancer and a notation from the examiner that it was 
more likely than not that Agent Orange contributed to this 
cancer.

Initially, the Board notes that service connection for the 
veteran's cancer of the pharynx cannot be granted under the 
presumptions of 38 C.F.R. §§ 3.307, and 3.309 (1999).  In 
particular, cancer of the pharynx is not a disease for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  See 38 C.F.R.  
§ 3.307(a)(6), 3.309(e).  Given the guidance provided by the 
United States Court of Appeals for Veterans Claims (Court) in 
McCartt, supra, the veteran is not presumed to have been 
exposed to herbicides during service in the absence of 
evidence showing such exposure or a disease which is presumed 
under law to have been caused by herbicide exposure.  Thus, 
as the requirements set forth in 38 C.F.R. §§ 3.307 and 3.309 
have not been met, the veteran's cancer of the throat may not 
be presumed to have been incurred during his period of 
service.

Notwithstanding the above, the veteran may still be entitled 
to a grant of service connection on a direct basis if it can 
be shown that his throat cancer had its onset during his 
period of service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

The Board finds that service connection is warranted for the 
veteran's cancer of the throat.  The only medical opinion as 
to the origin of the cancer attributes it to an incident of 
his military service.  The Board is aware that the service 
medical records do not affirmatively establish the veteran 
incurred throat cancer in service and that the post-service 
medical records do not show that he was diagnosed as having 
throat cancer until more than twenty-five years after his 
separation from service.  Yet, there is competent medical 
evidence of record which links the veteran's throat cancer to 
an incident of his military service.  His service records 
reflect that he served in Vietnam and the veteran asserts 
that he was responsible for dispensing Agent Orange from an 
airplane during his service in Vietnam.  The July 1998 VA 
examination report shows that the veteran was diagnosed as 
having throat and tongue cancer and the examiner specifically 
offered his expert medical opinion that it was more likely 
than not that Agent Orange contributed to the veteran's 
cancer.  While this opinion may have been based, in part, on 
a history provided by the veteran, a veteran who served this 
nation for over a quarter of a century, the opinion was also 
most certainly based upon the physician's medical expertise.  
The Board emphasizes that, absent evidence to the contrary, 
the Board is not in a position to question this diagnosis or 
attribute the veteran's throat cancer to some other cause.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, the 
Board is unable to conclude that the preponderance of the 
evidence is against the instant claim.  Accordingly, it 
appears that there is at least an approximate balance of 
positive and negative evidence regarding the merits of this 
issue.  With reasonable doubt resolved in favor of the 
veteran, service connection is warranted for his cancer of 
the throat.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for cancer of the throat is granted.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 8 -


- 1 -


